       Case 1:19-cv-01847-ARR-JO Document 2 Filed 04/01/19 Page 1 of 2 PageID #: 12


AO 440(Rev. 12/09) Summons in a Civil Action


                                    United States District Court
                                                                 for the

                                                     Eastern District of New York


  MARCO LEZAMA, individually and on behalf of all
                  others similarly situated
                            Plaintiff

                               V.                                          Civil Action No.
       AUSTIN 88 LLC d/b/a BAREBURGER et al.


                           Defendant


                                                 SUMMONS IN A CIVIL ACTION                                        ROSS, J.
To:(Defendant's name and address) AUSTIN 88 LLC d/b/a BAREBURGER,7T49 Austin Street, Forest Hills, New
                                        York 11375
                                        Zl JIE LIN, 71-49 Austin Street, Forest Hills, New York 11375
                                        HONG JIE LIN, 71-49 Austin Street, Forest Hills, New York 11375 ORENSTEIN M


         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:             Helen F. Dalton & Associates, P.C.
                                        Roman Avshalumov, Esq.
                                        80-02 Kew Gardens Road, Suite 601
                                        Kew Gardens, NY 11415




         If you fail to respond,judgmenfby default will~be entered against you for the relief demand^ m the complainf
You also must file your answer or motion with the court.


                                                                             --DOUGt                       :PALMER


Date
    : APR Of Pf)iq
                                                                                     / Sigriaturej}fffjerk_orf^^^ty Clerk
                                                                                    t/
        Case 1:19-cv-01847-ARR-JO Document 2 Filed 04/01/19 Page 2 of 2 PageID #: 13


AO 440(Rev. 12/09) Summons in a Civil Action(Page 2)

Civil Action No.


                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for(name ofindividual and title, ifany)
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                                 on (date)                         ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                             , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                         ; or


          □ I returned the summons unexecuted because                                                                            ; or

          □ Other (specify):




          My fees are $                          for travel and $                 for services, for a total of $          o.OO


          I declare under penalty of perjury that this information is true.


Date:
                                                                                       Server's signature



                                                                                     Printed name and title




                                                                                        Server's address


Additional information regarding attempted service, etc:
